
	
		IB
		Union Calendar No. 91
		112th CONGRESS
		1st Session
		H. R. 1082
		[Report No.
		  112–143]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 15, 2011
			Mr. Hurt (for himself
			 and Mr. Cooper) introduced the
			 following bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			July 12, 2011
			Additional sponsors: Mrs.
			 Biggert, Mr. Stivers,
			 Mr. Bachus,
			 Mr. Coffman of Colorado,
			 Mr. LaTourette,
			 Mr. Garrett,
			 Mr. Manzullo,
			 Mr. Nunnelee, and
			 Mr. Ross of Arkansas
		
		
			July 12, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend the Investment Advisers Act of
		  1940 to provide a registration exemption for private equity fund advisers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Capital Access and Job
			 Preservation Act.
		2.Registration and
			 reporting exemptions relating to private equity funds advisorsSection 203 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–3) is amended by adding at the end the following:
			
				(o)Exemption of and
				reporting requirements by private equity funds advisors
					(1)In
				generalExcept as provided in this subsection, no investment
				adviser shall be subject to the registration or reporting requirements of this
				title with respect to the provision of investment advice relating to a private
				equity fund or funds.
					(2)Maintenance of
				records and access by CommissionNot later than 6 months after
				the date of enactment of this subsection, the Commission shall issue final
				rules—
						(A)to require
				investment advisers described in paragraph (1) to maintain such records and
				provide to the Commission such annual or other reports as the Commission taking
				into account fund size, governance, investment strategy, risk, and other
				factors, as the Commission determines necessary and appropriate in the public
				interest and for the protection of investors; and
						(B)to define the term
				private equity fund for purposes of this
				subsection.
						.
		
	
		1.Short titleThis Act may be cited as the
			 Small Business Capital Access and Job
			 Preservation Act.
		2.Registration and
			 reporting exemptions relating to private equity funds advisorsSection 203 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–3) is amended by adding at the end the following:
			
				(o)Exemption of and
				reporting requirements by private equity funds advisors
					(1)In
				generalExcept as provided in this subsection, no investment
				adviser shall be subject to the registration or reporting requirements of this
				title with respect to the provision of investment advice relating to a private
				equity fund or funds, provided that each such fund has not borrowed and does
				not have outstanding a principal amount in excess of twice its invested capital
				commitments.
					(2)Maintenance of records
				and access by CommissionNot later than 6 months after the date
				of enactment of this subsection, the Commission shall issue final rules—
						(A)to require investment
				advisers described in paragraph (1) to maintain such records and provide to the
				Commission such annual or other reports as the Commission taking into account
				fund size, governance, investment strategy, risk, and other factors, as the
				Commission determines necessary and appropriate in the public interest and for
				the protection of investors; and
						(B)to define the term
				private equity fund for purposes of this
				subsection.
						.
		
	
		July 12, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
